KURRANT MOBILE CATERING, INC. Spin-Off of KURRANT MOBILE CATERING, INC. by the Distribution of 1,266,534 Shares of Common Stock We are furnishing this Prospectus to the shareholders of Kurrant Food Enterprises, Inc. (KRTF), a Colorado corporation. KRTF owns the shares. Shareholders of KRTF will receive one (1) of our shares for every ten (10) shares of KRTF which they owned on January 10, 2008, the record date of the distribution. Fractional shares will be rounded to the next whole share. These distributions will be made within ten (10) days of the date of this Prospectus. KURRANT MOBILE CATERING, INC. is bearing all costs incurred in connection with this distribution. Before this offering, there has been no public market for our common stock and our common stock is not listed on any stock exchange or on the over-the-counter market. This distribution of our common shares is the first public distribution of our shares. It is our intention to seek a market maker to publish quotations for our shares on the OTC Electronic Bulletin Board; however, we have no agreement or understanding with any potential market maker. Accordingly, we can provide no assurance to you that a public market for our shares will develop and if so, what the market price of our shares may be. Investing in our common stock involves a high degree of risk. You should read the "Risk Factors" beginning on Page4. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities or passed on the adequacy or accuracy of the disclosures in the prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is
